      Case 18-32632-hdh13 Doc 30 Filed 10/15/18                                Entered 10/15/18 12:10:43                     Page 1 of 2

OFFICE OF THE STANDING CHAPTER 13 TRUSTEE
105 Decker Ct
Suite 1150 11th Floor
Irving, TX 75062
(214) 855-9200
                                         IN THE UNITED STATES BANKRUPTCY COURT
                                           FOR THE NORTHERN DISTRICT OF TEXAS
                                                      DALLAS DIVISION




IN RE:                                                                                           Case No:        18-32632-HDH-13
KEVIN AYCOCK
            Debtor


                                               OBJECTION TO CONFIRMATION
TO THE HONORABLE U.S. BANKRUPTCY JUDGE:

The Standing Chapter 13 Trustee herein files this Objection to Confirmation to the Plan filed by Debtor and respectfully
shows the Court as follows:

     1. The Debtor may not be able to make all payments under the Plan. Therefore, the Plan may not be
        feasible per 11 U.S.C. Section 1325(a)(6). The Debtor is delinquent $1,824.00. Plan payments are
        currently $1,412.00.

     2. This Objection to Confirmation is supplemental to any other that may have been filed by the Standing
        Chapter 13 Trustee in this case.



                                                                     Respectfully submitted,


                                                                     By: /s/ Thomas D. Powers
                                                                     Thomas D. Powers, Trustee
                                                                     State Bar No. 16218700
                                                                     Standing Chapter 13 Trustee
                                                                     105 Decker Ct
                                                                     Suite 1150 11th Floor
                                                                     Irving, TX 75062
                                                                     (214) 855-9200



                                                       CERTIFICATE OF SERVICE

I hereby certify that a copy of the foregoing Trustee 's Objection to Confirmation has been served by me on 10/15/2018,
on the parties listed below by United States First Class Mail or via electronic mail:

       Debtor:     KEVIN AYCOCK, 3919 OB CROWE DR, DALLAS, TX 75227

       Attorney:   ALLMAND LAW FIRM PC, 860 AIRPORT FREEWAY SUITE 401, HURST, TX 76054**

**Indicates party has elected to receive all notifications via electronic service and was not served a copy via United States First Class Mail.
    Case 18-32632-hdh13 Doc 30 Filed 10/15/18      Entered 10/15/18 12:10:43   Page 2 of 2

OFFICE OF THE STANDING CHAPTER 13 TRUSTEE
105 Decker Ct
Suite 1150 11th Floor
Irving, TX 75062
(214) 855-9200



 Dated:              10/15/2018             By:   /s/ Thomas D. Powers
                                                  Thomas D. Powers
